Russell, C. J.
The proof that the accused committed an assault is clear, and, though the evidence on the point of intent is rather weak and unsatisfactory, it was sufficient to sustain the inference that this assault was made with the specific intent to kill, and thus to authorize the jury to find the defendant guilty of assault with intent to murder. Since this court is without jurisdiction to set aside a verdict supported by evidence which, if credible to the jury, is legally sufficient to support their finding, the discretion of the trial judge in overruling the motion for a new trial, based solely upon the usual general grounds, will not be interfered with. Judgment affirmed.